Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Allowability
This is action in responsive to communication filed on 2/5/2021.
Claims 1-20 are subject to examination.
This amendment and applicant’s arguments are fully considered and entered by Examiner.
A Terminal Disclaimer filed on 2/5/2021 has been approved.
Allowable Subject Matter
Claims 1-20 respectively are allowed are renumbered as claims 1-20 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “monitoring, performed by one or more processors of a client device, one or more request messages from a first web application component, wherein the one or more request messages are destined for a server in communication with the client device; accessing, performed by the one or more processors, an indicator in a first request message of the one or more request messages, wherein the indicator is encoded in a uniform resource locator (URL) of the first request message to determine if a first request is for a native behavior that provides client-side platform specific actions implemented by the client device that has client-side resources; determining, performed by the one or more processors, from the indicator in the first request message, that the first request message is for a first action that can be performed by a client-side resource of the client device, wherein the determining further comprises determining that the first request message represents the first request to access the native behavior; in response to the determining, implementing, performed by the one or more processors, the first action by using the client-side resource of the client device without transmitting the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453